Citation Nr: 0527679	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO decision, which 
denied service connection for a low back injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On VA Form 9, Appeal to Board of Veterans' Appeals, received 
by the RO in September 2004, the veteran requested a personal 
hearing at the RO before a Veterans Law Judge.  Accordingly, 
he was scheduled for a hearing in August 2005, for which he 
failed to appear.  

In September 2005, the Board received the veteran's motion 
for a new hearing, in which he indicated that an untimely 
death in the family required him to miss his hearing date.  
In October 2005, under 38 C.F.R. § 20.704(d), for good cause 
having been shown, the Board granted the veteran's motion.  

In view of the foregoing, the appeal must be returned to the 
RO so that the veteran can be rescheduled for a Travel Board 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2004).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should reschedule the veteran for 
a personal hearing at the RO before a 
traveling Veterans Law Judge.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


